Per Curiam.
The principal question presented by this appeal falls within the rule of the case of Shuey v Holmes, 21 Wash. 223 (57 Pac. 818), and, on the authority of that case, must he determined adversely to the contention of the appellant.
It is further urged that the court erred in overruling a motion for a new trial. This motion was based upon the several statutory grounds, the one urged here being accident and surprise which ordinary prudence could not have guarded against. After a careful examination of the record, however, we fail to find error in the ruling of the trial court. The affidavits accompanying the motion, and appearing here in the transcript, cannot he considered. They should have been embodied in a hill of exceptions or a statement of facts to make them a part of the record. Jacobson v. Lunn, 16 Wash. 487 (48 Pac. 237).
Judgment affirmed.